Fourth Court of Appeals
                                San Antonio, Texas
                                    November 16, 2021

                                   No. 04-21-00248-CR

                           Marcos Alberto Ibanez GUTIERREZ,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the County Court at Law No. 14, Bexar County, Texas
                                 Trial Court No. 623228
                          Honorable Carlo Key, Judge Presiding


                                      ORDER
      Appellant’s motion for extension of time to file his brief is GRANTED.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court